After full consideration of this case upon rehearing granted, a majority of the Court are of the opinion *Page 394 
that the original opinion and judgment of the Court should be adhered to.
It is therefore ordered that the original opinion and judgment of this Court, rendered on March 24, 1942, be and the same are hereby adhered to and that the mandate of the Court go down in accordance therewith.
WHITFIELD, TERRELL, CHAPMAN, and THOMAS, JJ., concur.
BROWN, C. J., and BUFORD, J., and Circuit Judge Welch, dissenting.
                          ON REHEARING